In an action to recover damages for false arrest, malicious prosecution, etc., defendant appeals from a judgment of the Supreme Court, Kings County, entered June 25, 1965, in plaintiff’s favor -upon a directed verdict on the issue of liability and a jury verdict of $10,000 on the issue of damages. Judgment reversed, on the law and the facts, and new trial granted, with costs to abide the event, unless within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to reduce to $5,000 the amount of the verdict in his favor and to the entry of an amended judgment accordingly, in which event the judgment, as so amended, is affirmed, without costs. In our opinion, under all the circumstances, the damages awarded plaintiff were excessive to the extent indicated. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.